DETAILED ACTION
This Office Action is in response to communication filed on 12/04/2018. Claims 1 – 20
are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
 The information disclosure statements (IDS) submitted on 12/04/2018 and 06/13/2019 were filed after the mailing date. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The Specification filed on 12/04/2018 are accepted for examination purpose.

Drawings
The Drawings filed on 12/04/2018 are accepted for examination purpose.

Claim Objections
Claims 4, 11 and 18 are objected to because of the following informalities:  The language for the claim limitation, "encrypting the predetermined time period of the packet data" is unclear and confusing.  It is advised further clarification and/or correction on the limitation to, for example, “encrypting the packet data collected within the predetermined time period” in order to be consistent with the limitation described in the step of collecting.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “computer readable storage medium” of claim 15 is directed to a signal, per se. An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to the “computer readable storage medium” typically covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage medium. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter (see MPEP § 2106). 
The examiner submits a claim drawn to the computer-readable storage media that covers transitory type may be further amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to precede the limitation “computer-readable storage medium”. Such an amendment would typically not raise the issue of new matter, even if the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Dependent Claims 16-20 are rejected under 35 U.S.C. 101 because the claims inherit the deficiency of the independent claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (US 2005/0091540) hereinafter Dick and in further view of Muret et al. (US 8,032,564) hereinafter Muret. 
As per Claim 1, Dick teaches: a computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method of transferring data between a customer site and a benchmarking site (Dick, Parag. [0007]; “A system, method and computer program product for guaranteeing a data transaction over a network are disclosed. When a data transaction between at least a server and a client is detected on a network, data transmitted via the network between the server and client during the data transaction is captured.”) comprising:
receiving, from the customer site, encrypted packet data, wherein the packet data is encrypted using a first key of a key pair (Dick, Parag. [0008]; “In an aspect of the present invention, the data transmitted during the data transaction may be encrypted by the source utilizing a session secret (e.g., a master secret) negotiated between the server and the client.”) (Parag. [0104]; “The private key is used to decrypt text that has been encrypted with the public key.”);
storing the encrypted packet data, by the processor, in a first cache at the benchmarking site (Dick, Parag. [0028]; “In another aspect of the present invention, the captured data and the identifier(s) may be stored in a first data store.”);
decrypting the encrypted packet data in the first cache, by the processor, using a second key of the key pair (Dick, Parag. [0101]; “In order to easily recover the contents of an encrypted Signal, the correct decryption key is required.”) (Parag. [0104]; “The private key is used to decrypt text that has been encrypted with the public key.”);
storing decrypted packet data, by the processor, in a second cache at the benchmarking site (Dick; Parag. [0034]; “The Recorder saves all of the designated SSL/TLS sessions, secure timestamp, and indexing information to either local media or a storage attached network (SAN).”) (Parag. [0036]; “The Player uses the session secret from the SSL/TLS instance to decrypt the archived session. The parties then compare the disputed information to the contents of the decrypted archive.”);
indexing the decrypted packet data in the second cache (Dick, Parag. [0078]; “Storing this Secure hash with indexing data such as client address, Server address, client_random value, and server_random value makes it easy to look up the hash of any Session recorded by another party.”).
Dick does not expressly teaches:
storing indexed packet data as a dataset in a permanent storage device; and
performing a benchmarking session on the indexed packet data.
However, Muret teaches:
storing indexed packet data as a dataset in a permanent storage device (Muret, Col. 2, lines 26 – 30; “The present invention can be achieved in whole or in part by a system for analyzing and monitoring internet traffic, comprising a relational database, a log engine that processes log files received from at least one internet server and stores data processed from the log files in the relational database”.  Muret, Col. 5, lines 16 – 19; “The database 300 is relational and centers the data in the visitor table 310, creating a Visitor Centric Data Model. The visitor table 310 contains a hash table 320 that is used for quickly seeking visitor records”.  Muret, Col. 5, lines 23 – 25; “The visitor table 310 is relational in nature and has a relations area 330 that contains pointers 335 to records 350 within the data tables 315”.  Muret, Col. 12, lines 4 – 8; “the log engine 200 is able to make updates to the visitor tables 310 and the data tables 315 in memory (through the database buffer 250) and then read and write the entire data block to and from the database 300, which is preferably stored on disk, only once.”); and
performing a benchmarking session on the indexed packet data (Muret, Col 2. Lines 11 – 17; “The system and method of the present invention can also include real-time analysis and reporting functionality in which data from web servers is processed as it occurs. The system and method of the present invention can produce animated reports showing current activity on the web server, which can be used by administrators and managers to monitor website effectiveness and performance” .  Muret, Col. 2, lines 26 – 30; “The present invention can be achieved in whole or in part by a system for analyzing and monitoring internet traffic, comprising a relational database, a log engine that processes log files received from at least one internet server and stores data processed from the log files in the relational database;”).
Dick and Muret are from similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing secure data transfer from client to server and traffic analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muret system into Dick system, with a motivation to provide a system and method for monitoring and analyzing Internet traffic. (Muret, Col. 1, lines 23 – 24).

As per Claim 8, Dick teaches a system for transferring packet data between a customer site and a benchmarking site, the system comprising: 
a first cache located at the benchmarking site, and configured for storing the packet data in an encrypted form (Dick, parag. [0028]; “In another aspect of the present invention, the captured data and the identifier(s) may be stored in a first data store.”);
a second cache located at the benchmarking site, and configured for storing the packet data in a cleartext form (Dick; Parag. [0034]; “The Recorder saves all of the designated SSL/TLS sessions, secure timestamp, and indexing information to either local media or a storage attached network (SAN).”) (Parag. [0036]; “The Player uses the session secret from the SSL/TLS instance to decrypt the archived session. The parties then compare the disputed information to the contents of the decrypted archive.”); and
[a relational database located at the benchmarking site, configured for storing indexed packet data]; 
a data transfer processor configured to: receive, from the customer site, encrypted packet data, wherein the packet data is encrypted using a first key of a key pair (Dick, Parag. [0008]; “In an aspect of the present invention, the data transmitted during the data transaction may be encrypted by the source utilizing a session secret (e.g., a master secret) negotiated between the server and the client.”) (Parag. [0104]; “The private key is used to decrypt text that has been encrypted with the public key.”);
store the encrypted packet data in the first cache (Dick, Parag. [0028]; “In another aspect of the present invention, the captured data and the identifier(s) may be stored in a first data store.”);
decrypt the encrypted packet data in the first cache using a second key of the key pair (Dick, Parag. [0101]; “In order to easily recover the contents of an encrypted Signal, the correct decryption key is required.”) (Parag. [0104]; “The private key is used to decrypt text that has been encrypted with the public key.”);
store decrypted packet data in the second cache (Dick; Parag. [0034]; “The Recorder saves all of the designated SSL/TLS sessions, secure timestamp, and indexing information to either local media or a storage attached network (SAN).”) (Parag. [0036]; “The Player uses the session secret from the SSL/TLS instance to decrypt the archived session. The parties then compare the disputed information to the contents of the decrypted archive.”);
index the decrypted packet data in the second cache (Dick, Parag. [0078]; “Storing this secure hash with indexing data such as client address, server address, client_random value, and server_random value makes it easy to look up the hash of any session recorded by another party.”).
Dick does not expressly teaches:
a relational database located at the benchmarking site, configured for storing indexed packet data;
store the indexed packet data as a dataset in the relational database; and 
perform a benchmarking session on the indexed packet data.
However, Muret teaches:
a relational database located at the benchmarking site, configured for storing indexed packet data (Muret, Col. 2, lines 26 – 30; “The present invention can be achieved in whole or in part by a system for analyzing and monitoring internet traffic, comprising a relational database, a log engine that processes log files received from at least one internet server and stores data processed from the log files in the relational database”.  Muret, Col. 5, lines 16 – 19; “The database 300 is relational and centers the data in the visitor table 310, creating a Visitor Centric Data Model. The visitor table 310 contains a hash table 320 that is used for quickly seeking visitor records”.  Muret, Col.5, lines 23 – 25; “The visitor table 310 is relational in nature and has a relations area 330 that contains pointers 335 to records 350 within the data tables 315.”);
store the indexed packet data as a dataset in the relational database (Muret, Col. 2, lines 26 – 30; “The present invention can be achieved in whole or in part by a system for analyzing and monitoring internet traffic, comprising a relational database, a log engine that processes log files received from at least one internet server and stores data processed from the log files in the relational database”.  Muret, Col. 5, lines 16 – 19; “The database 300 is relational and centers the data in the visitor table 310, creating a Visitor Centric Data Model. The visitor table 310 contains a hash table 320 that is used for quickly seeking visitor records”.  Muret, Col.5, lines 23 – 25; “The visitor table 310 is relational in nature and has a relations area 330 that contains pointers 335 to records 350 within the data tables 315.”); and
perform a benchmarking session on the indexed packet data (Muret, Col 2. lines 11-17; “The system and method of the present invention can also include real-time analysis and reporting functionality in which data from web servers is processed as it occurs. The system and method of the present invention can produce animated reports showing current activity on the web server, which can be used by administrators and managers to monitor website effectiveness and performance”.  Muret, Col. 2, lines 26 – 30; “The present invention can be achieved in whole or in part by a system for analyzing and monitoring internet traffic, comprising a relational database, a log engine that processes log files received from at least one internet server and stores data processed from the log files in the relational database”).
Dick and Muret are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing secure data transfer from client to server and traffic analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muret system into Dick system, with a motivation to provide a system and method for monitoring and analyzing Internet traffic. (Muret, Col. 1, lines 23-24).

As per Claim 15, Dick teaches: a computer program product for reading skill assessment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (Dick, Parag. [0007]; “a system, method and computer program product for guaranteeing a data transaction over a network are disclosed. When a data transaction between at least a server and a client is detected on a network, data transmitted via the network between the server and client during the data transaction is captured.”) to cause the processor to receive, from the customer site, encrypted packet data, wherein the packet data is encrypted using a first key of a key pair (Dick, parag. [0008]; “In an aspect of the present invention, the data transmitted during the data transaction may be encrypted by the source utilizing a session secret (e.g., a master secret) negotiated between the server and the client”.  Dick, parag. [0104]; “The private key is used to decrypt text that has been encrypted with the public key.”);
store the encrypted packet data in a first cache at the benchmarking site (Dick, parag. [0028]; “In another aspect of the present invention, the captured data and the identifier(s) may be stored in a first data store.”);
decrypt the encrypted packet data in the first cache using a second key of the key pair (Dick, parag. [0101]; “In order to easily recover the contents of an encrypted signal, the correct decryption key is required.”) (Parag. [0104]; “The private key is used to decrypt text that has been encrypted with the public key.”);
store decrypted packet data in a second cache at the benchmarking site (Dick; parag. [0034]; “The Recorder saves all of the designated SSL/TLS sessions, secure timestamp, and indexing information to either local media or a storage attached network (SAN).”) (parag. [0036]; “The Player uses the session secret from the SSL/TLS instance to decrypt the archived session. The parties then compare the disputed information to the contents of the decrypted archive.”);
index the decrypted packet data in the second cache (Dick, Parag. [0078]; “Storing this secure hash with indexing data such as client address, server address, client_random value, and server_random value makes it easy to look up the hash of any Session recorded by another party.”).
Dick does not expressly teaches:
store the indexed packet data as a dataset in the relational database;
and perform a benchmarking session on the indexed packet data.
However, Muret teaches:
store the indexed packet data as a dataset in the relational database (Muret, Col. 2, lines 26 – 30; “The present invention can be achieved in whole or in part by a system for analyzing and monitoring internet traffic, comprising a relational database, a log engine that processes log files received from at least one internet server and stores data processed from the log files in the relational database”.  Muret, Col. 5, lines 16 – 19; “The database 300 is relational and centers the data in the visitor table 310, creating a Visitor Centric Data Model. The visitor table 310 contains a hash table 320 that is used for quickly seeking visitor records”.  Muret, Col.5, lines 23 – 25; “The visitor table 310 is relational in nature and has a relations area 330 that contains pointers 335 to records 350 within the data tables 315.”); and
perform a benchmarking session on the indexed packet data (Muret, Col 2. lines 11 – 17; “The system and method of the present invention can also include real-time analysis and reporting functionality in which data from web servers is processed as it occurs. The system and method of the present invention can produce animated reports showing current activity on the web server, which can be used by administrators and managers to monitor website effectiveness and performance”.  Muret, Col. 2, lines 26 – 30; “The present invention can be achieved in whole or in part by a system for analyzing and monitoring internet traffic, comprising a relational database, a log engine that processes log files received from at least one internet server and stores data processed from the log files in the relational database;”).
Dick and Muret are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing secure data transfer from client to server and traffic analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muret system into Dick system, with a motivation to provide a system and method for monitoring and analyzing Internet traffic. (Muret, Col. 1, lines 23-24).

Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dick et al. (US 2005/0091540) hereinafter Dick and in further view of Muret et al. (US 8,032,564) hereinafter Muret as applied to claims 1, 8 and 15 above, and further in view of Bono et al. (US 8,898,464) hereinafter Bono and Vandermolen (US 2012/0072726).
As per Claim 2, the combination of Dick and Muret teaches the method of claim 1, further comprising: [providing the key pair with a Time to Live (TTL) value, and if the TTL value is met, disabling the key pair]; 
[wherein the indexed packet data associated with the disabled key pair is unavailable].
The combination of Dick and Muret does not expressly teaches:
providing the key pair with a Time to Live (TTL) value, and if the TTL value is met, disabling the key pair; 
wherein the indexed packet data associated with the disabled key pair is unavailable.
However, Bono teaches:
providing the key pair with a Time to Live (TTL) value, and if the TTL value is met, disabling the key pair (Bono, Col. 27, lines 3 – 6; “FIG. 18B continues illustrative process 1800 after it is determined, at step 1806, that the refresh alarm time is greater than the current time (or WK timestamp). In some embodiments, this may indicate a stale WK.”). Bono, Col. 26, lines 43 – 53; “At step 1802, client 1 may initiate a communication session with client 2. For example, client 1 may send its identity (e.g., network address or username) to client 2 and request a communication session with client 2. At step 1804, client 1 may check its workgroup key refresh alarm time. At step 1804, client 1 may also verify that any time to live (TTL) value associated with client 1's WK has not expired. For example, in order to determine if client 1’s WK is expired client 1 may compare the TTL value associated with client 1’s WK to the current time or the WK timestamp…”); 
[wherein the indexed packet data associated with the disabled key pair is unavailable].
Dick, Muret and Bono are from similar field of technology.  Prior to the instant application’s effective filling date, there was a need for providing secure data transfer from client to server and traffic analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bono system into Dick-Muret system, with a motivation to provide improved systems and methods for securing data in motion (i.e., data being transferred from one location to another) within a workgroup. (Bono, Col. 1, lines 19 – 21).
The combination of Dick, Muret and Bono does not expressly teach:
wherein the indexed packet data associated with the disabled key pair is unavailable.
However, Vandermolen teaches:
wherein the indexed packet data associated with the disabled key pair is unavailable (Vandermolen, Parag. [0008]; “At the end of the predetermined time period, the key is deactivated (e.g., by deleting the key), so that the data stored with that key is no longer accessible.”).
Dick, Muret, Bono and Vandermolen are from similar field of technology. Prior to the instant application’s effective filling date, there was a need for providing secure data transfer from client to server and traffic analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vandermolen system into Dick-Muret-Bono system, with a motivation to provide a data storage and data removal by independent processes. Data may be stored in databases by writing the data to the databases as the data is input to the system. (Vandermolen, Parag [0002]).

As per Claim 3, the combination of Dick, Muret, Bono and Vandermolen teaches the method of claim 2.  Bono further teaches the method comprising: extending the TTL value; and enabling the key pair (Bono, Col. 27, lines 41-43, the client 1 may update its WK refresh alarm to the current time plus the TTL …”.  Bono, Col. 30, lines 18 – 24; “In some embodiments, the WA's response to the key request message may take the following format: Ex{KEY-REQUEST||N2|workgroup-key ID||current key version||TTL||key}. After receiving the response from the WA, the client may update its WK at step 2014. Finally, at step 2016, the client may update its WK refresh alarm time to the current time plus the received TTL value”).  
In addition, Vandermolen teaches wherein the indexed packet data associated with the enabled key pair is available (Vandermolen, Parag. [0007]; “… encryption key is kept active for a predetermined amount of time after its use (e.g., for 20, 30, or 40 days) to allow access and retrieval of the data that was stored using that encryption key.”).

As per Claim 4, the combination of Dick, Muret, Bono and Vandermolen teaches the method of claim 2, and Vandermolen teaches the method further comprising: collecting the packet data at the customer site, wherein the packet data is collected within a predetermined time period (Vandermolen, Parag. [0007]; “During a first database time period (e.g., days 1-30), data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day), and stored in a first database”.  Vandermolen, Fig. 1 and Parag. [0010]; “At step 10, a counter Day, which counts the number of days, is initialized to one.…  At step 16, an encryption is provided for Day 1, the first encryption time period.  At steps 18, 20, and 22, data items are received.”); and
encrypting the predetermined time period of the packet data using the first key of the key pair at the customer site (Vandermolen, Parag. [0007]; “During a first database time period (e.g., days 1-30), data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day) …”.  Vandermolen, Fig. 1 and Parag. [0010]; “At steps 18, 20, and 22, data items are received, encrypted using the encryption key for Day 1.”  (Examiner submits that data is received (i.e., collected) and is processed based on a counter value.  When x = 1, the particular Day 1 key is used to encrypt the data packets received/collected for the particular day.)).
In addition, Dick teaches transferring the encrypted packet data to the benchmarking site (Dick, Parag. [0008]; “In an aspect of the present invention, the data transmitted during the data transaction may be encrypted”. Dick, parag. [0026]; “the data transmitted during the data transaction may be encrypted ….”).

As per Claim 5, the combination of Dick, Muret, Bono and Vandermolen teaches the method of claim 4, and Vandermolen further teaches the method further comprising: collecting a first predetermined time period of the packet data at the customer site (Vandermolen, Parag. [0007]; “During a first database time period (e.g., days 1-30), data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day), and stored in a first database”.  Vandermolen, Fig. 1 and Parag. [0010]; “At step 10, a counter Day, which counts the number of days, is initialized to one.…  At step 16, an encryption is provided for Day 1, the first encryption time period.  At steps 18, 20, and 22, data items are received.”); 
encrypting the first predetermined time period of the packet data using a first key of a first key pair at the customer site (Vandermolen, Parag. [0007]; “During a first database time period (e.g., days 1-30), data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day) …”.  Vandermolen, Fig. 1 and Parag. [0010]; “At steps 18, 20, and 22, data items are received, encrypted using the encryption key for Day 1.” (Examiner submits that data is received (i.e., collected) and is processed based on a counter value.  When x = 1, the particular Day 1 key is used to encrypt the data packets received/collected for the first particular day));
collecting a second predetermined time period of the packet data at the customer site (Vandermolen, Parag. [0007]; “During a first database time period (e.g., days 1-30), data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day), and stored in a first database.  During a second database time period (e.g., days 31-60), the data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day) and stored in a second database”.  Vandermolen, Fig. 1 and Parag. [0011]; “Once it is determined that Day 1 has passed, at step 26, the counter Day is incremented by one to Day 2 (i.e., the next encryption time period). … Since x=1, and thus is less than or equal to 30, the counter x is incremented by one (step 32) and the method loops back to step 16 to generate a new encryption key for Day 2”.  Vandermolen, Parag. [0010]; “… At steps 18, 20, and 22, data items are received”);
encrypting the second predetermined time period of the packet data using a first key of a second key pair at the customer site (Vandermolen, Parag. [0007]; “During a second database time period (e.g., days 31-60), the data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day)”.  Vandermolen, Fig. 1 and Parag. [0011]; “Once it is determined that Day 1 has passed, at step 26, the counter Day is incremented by one to Day 2 (i.e., the next encryption time period) … the counter x is incremented by one (step 32) and the method loops back to step 16 to generate a new encryption key for Day 2.  This loop contuse generating a new encryption key each day, encrypting data …” (Examiner submits that data is received (i.e., collected) and is processed based on a counter value.  When x = 2, the particular Day 2 key is used to encrypt the data packets received/collected for the second particular day));
wherein the first predetermined time period of the packet data is stored as a first dataset in the permanent storage device (Vandermolen, Parag. [0007]; “During a first database time period (e.g., days 1-30), data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day), and stored in a first database”.  Vandermolen, Fig. 1 and Parag. [0010]; “In this implementation, the number of days that data may be stored in Database 1 is 30 and corresponds to a database time period…  At steps 18, 20, and 22, data items are received encrypted using the encryption key for Day 1 an, and stored in Database 1.”); and
the second predetermined time period of the packet data is stored as a second dataset in the permanent storage device (Vandermolen, Parag. [0007]; “During a first database time period (e.g., days 1-30), data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day), and stored in a first database.  During a second database time period (e.g., days 31-60), the data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day), and stored in a second database”.  Vandermolen, Fig. 1 and Parag. [0010]; “In this implementation, the number of days that data may be stored in Database 1 is 30 and corresponds to a database time period”.  Vandermolen, Parag. [0011]; “Once it is determined that Day 1 has passed, at step 26, the counter Day is incremented by one to Day 2 (i.e., the next encryption time period) … the counter x is incremented by one (step 32) and the method loops back to step 16 to generate a new encryption key for Day 2.  This loop contuse generating a new encryption key each day, encrypting data, and storing the encrypted data in Database 1 …”).
In addition, Dick teaches transferring the first encrypted packet data to the benchmarking site (Dick, Parag. [0008]; “In an aspect of the present invention, the data transmitted during the data transaction may be encrypted”. Dick, parag. [0026]; “the data transmitted during the data transaction may be encrypted ….”); and
transferring the second encrypted packet data to the benchmarking site (Dick, Parag. [0008]; “In an aspect of the present invention, the data transmitted during the data transaction may be encrypted”. Dick, parag. [0026]; “the data transmitted during the data transaction may be encrypted ….”).

As per Claim 6, the combination of Dick, Muret, Bono and Vandermolen teaches the method of claim 5. Bono further teaches: wherein data sets are stored as different shards in the permanent storage device (Bono, Col. 17, lines 3-12; “The secure data parser of the present invention may be integrated into a database in order to, for example, protect sensitive table information. For example, in one suitable approach, data associated with particular cells of a database table (e.g., individual cells, one or more particular columns, one or more particular rows, any combination thereof, or an entire database table) may be parsed and separated according to the present invention (e.g., where the different portions are stored on one or more storage devices at one or more locations or on a single storage device).”).

As per Claim 7, the combination Dick, Muret, Bono and Vandermolen teaches the method of claim 5. Vandermolen further teaches: wherein a first key pair is provided with a first TTL value, and the second key pair is provided with a second TTL value (Vandermolen, Abstract; “Each database is associated with a database time period and each encryption key is associated with an encryption time period. Data items are received and each data item is encrypted using the encryption key associated with the encryption time period that corresponds to a time associated with the data item”.  Vandermolen, Parag. [0007]; “During a first database time period (e.g., days 1-30), data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day), and stored in a first database. During a second database time period (e.g., days 31-60), the data is received, encrypted using a unique encryption key (e.g., a different encryption key for each day) and stored in a second database”.  Vandermolen, Fig. 1 and Parag. [0010]; “At step 10, a counter Day, which counts the number of days, is initialized to one.…  At step 16, an encryption is provided for Day 1, the first encryption time period.  Vandermolen, Parag. [0011]; “Once it is determined that Day 1 has passed, at step 26, the counter Day is incremented by one to Day 2 (i.e., the next encryption time period). … Since x=1, and thus is less than or equal to 30, the counter x is incremented by one (step 32) and the method loops back to step 16 to generate a new encryption key for Day 2”).

As per Claim 9, the rejection of claim 8 is incorporated. In addition, it is a system claim that recites limitations similar to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2 above.

As per Claim 10, the combination of Dick, Muret, Bono and Vandermolen teaches: the system of claim 9, Bono further teaches: wherein the dataset is a SOLR data set (Bono, Col. 11, lines 34 – 37; “FIG. 2 also illustrates the depository 210. According to one embodiment, the depository 210 comprises one or more data storage facilities, such as, for example, a directory server, a database server, or the like”.  Bono, Col. 13, lines 30-32; “Web servers available from Apache…”.  Bono, Col. 17, lines 3-12; “The secure data parser of the present invention may be integrated into a database in order to, for example, protect sensitive table information. For example, in one suitable approach, data associated with particular cells of a database table (e.g., individual cells, one or more particular columns, one or more particular rows, any combination thereof, or an entire database table) may be parsed and separated according to the present invention (e.g., where the different portions are stored on one or more storage devices at one or more locations or on a single storage device)”. (Examiner submits SOLR is a type of open source NoSQL enterprise search platform, which can be built on, for example, Apache)).

As per Claim 11, the rejection of claim 9 is incorporated. In addition, it is a system claim that recites limitations similar to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4 above.

As per Claim 12, the rejection of claim 11 is incorporated. In addition, it is a system claim that recites limitations similar to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5 above.

As per Claim 13, the rejection of claim 12 is incorporated. In addition, it is a system claim that recites limitations similar to those of claim 6, and therefore it is rejected for the same rationale applied to claim 6 above.

As per Claim 14, the combination of Dick, Muret, Bono and Vandermolen teaches: the system of claim 12. Dick further teaches: wherein the data transfer processor is further configured to: cancel the benchmarking session (Dick, Parag. [0005]; “… the terms of the transaction and providing a key for retrieving the transaction record from the issuer's back office systems. Any security properties attached to this document disappeared as soon as the SSL/TLS connection terminated….”), and 
remove the indexed packet data from the benchmarking site (Vandermolen, Parag. [0029]; “Each time a data entry is stored in one of the databases, a marker is stored in a data storage memory that indicates which database in which the data is stored. When a request is made to retrieve the data item, the memory is consulted to determine which database contains the data item….”.  Vandermolen, Parag. [0030]; “The above described methods and computer hard ware, software, networks, and systems have a wide variety of applications. For example, an internet service provider can use these systems and methods to store, and later remove, internet searches performed by users. Electronic mail providers can use these methods and systems to more efficiently manage the storage and removal of electronic mail messages. Document management providers can use these methods and Systems to more efficiently manage storage and removal of documents. Financial services providers can use these methods and systems for the more efficient storage and removal of financial data for customers.”).

As per Claim 16, the rejection of claim 15 is incorporated. In addition, it is a computer program product claim that recites limitations similar to those of claim 2, and therefore it is rejected for the same rationale applied to claim 2 above.

As per Claim 17, the rejection of claim 16 is incorporated. In addition, it is a computer program product claim that recites limitations similar to those of claim 3, and therefore it is rejected for the same rationale applied to claim 3 above.

As per Claim 18, the rejection of claim 16 is incorporated. In addition, it is a computer program product claim that recites limitations similar to those of claim 4, and therefore it is rejected for the same rationale applied to claim 4 above.

As per Claim 19, the rejection of claim 18 is incorporated. In addition, it is a computer program product claim that recites limitations similar to those of claim 5, and therefore it is rejected for the same rationale applied to claim 5 above.

As per Claim 20, the rejection of claim 19 is incorporated. In addition, it is a computer program product claim that recites limitations similar to those of claim 7, and therefore it is rejected for the same rationale applied to claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fletcher, R.; US 6,363,477 – relates to the field of computer system communication networks. In particular, the present invention pertains to network monitoring and management.
Hersans, A.; US 10,680,804 – relates to database systems and data processing, and more specifically to distributed key caching for encrypted keys.
Harada, L.; US 9,043,892 – relates to data transfer method performed at a proxy server. The method includes intercepting a data request from a client computer that is directed to a target server, encrypting profile information, augmenting the data request by adding the encrypted profile information to the data request, and sending the augmented data request to the target server.
Canepa, T.; US 2018/0024942 – relates to systems and methods for using encryption keys to manage data retention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX D CARRASQUILLO whose telephone number is (571)270-5045.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw  can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.C./Examiner, Art Unit 2498     

/YIN CHEN SHAW/Supervisory Patent Examiner, Art Unit 2498